Citation Nr: 1520617	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-28 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a compensable evaluation for deformity of the left middle finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1989 to June 2011.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, the Board remanded the matter for additional development of the record. 


FINDINGS OF FACT

The Veteran has a flexion contracture of the left middle finger.  There is a gap of less than one inch between the fingertip and the crease of the palm, and extension is not limited by more than 30 degrees.


CONCLUSION OF LAW

A compensable rating for left middle finger deformity with flexion contracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act (VCAA)

 The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2011 letter provided notice on the "downstream" issues of disability ratings and effective dates prior to the initial November 2011 rating decision was issued.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's postservice treatment records has been completed.  In connection with this claim, VA examinations were performed in March 2011 and December 2014. The Board finds the examinations are adequate for rating purposes.  Both examiners obtained a reported history from the Veteran and conducted a thorough examination.  

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  VA's duty to assist is met. Accordingly, the Board will address the merits of the claim.

Legal criteria, factual background and analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On VA examination in March 2011, the Veteran reported he had decreased strength and dexterity and swelling in his left middle finger.  He stated he had up to 20 flare-ups a day, and the episodes were precipitated by physical activity.  During the flare-ups, he experienced pain and limitation of motion.  An examination showed the Veteran is right-handed.  There was decreased strength of the left hand regarding pushing, but not pulling or twisting.  There was a decrease in writing and touching.  The left long finger had a flexion contracture of 30 degrees at the proximal interphalangeal joint.  On examination of left hand dexterity, with the thumb attempting to oppose the fingers, the gap between the thumb pad and the left long fingertip was 1 centimeter.  Flexion at the proximal interphalangeal joint of the left middle finger was to 30 degrees, with pain at 30 degrees.  There was no additional limitation of motion on repetitive use testing.  Flexion at the metacarpal phalangeal joint was to 90 degrees, and to 70 degrees at the distal interphalangeal joint.  There was no indication of pain on these motions and the Veteran was able to perform repetitive use testing.  X-rays of the left hand were within normal limits.  The diagnosis was left middle finger deformity with flexion contracture at the proximal interphalangeal joint.   

On VA examination of the hands in December 2014, the Veteran reported he had decreased strength in the left hand.  He denied having flare-ups that impacted function of the hand.  There was limitation of motion of the left long finger.  There was no gap between the thumb pad and the fingers.  There was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  There was no limitation of extension or evidence of painful motion of the left middle finger.  The Veteran was able to perform repetitive use testing without additional limitation of motion.  He had functional loss consisting of less movement than normal, weakened movement and loss of dexterity of the left middle finger.  He did not have tenderness to palpation of the joints of the fingers.  Strength testing was 5/5.  The Veteran stated he was able to use his left hand for activities, but it felt awkward.  He related he dropped things and had to compensate with his other fingers to grip something firmly.  He said there was an uncomfortable sensation when something pressed on the distal palm where the avulsed tendons were located.  The examiner indicated there was full extension of the distal interphalangeal joint and full passive flexion of the joint, but no active flexion.  The superficial digitorum flexor tendons of the left middle finger were not involved, and there was full functional movement at the proximal interphalangeal joint.  With flexion of all digits on the palm, the left middle finger tip still abutted the palm, and even with the distal interphalangeal joint extended, there was no gap. The diagnosis was left middle finger deformity with flexion contracture. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 0 percent rating is assigned where the disability is manifested by a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  A 10 percent evaluation may be assigned for limitation of motion of the index or long finger of the major or minor extremity with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  

The Veteran's left middle finger deformity is primarily manifested by a flexion contracture of 30 degrees.  Both examinations demonstrated there is a gap between the fingertip and the crease of the palm of less than one inch.  In fact, the most recent examination, conducted in December 2014, reveals there is no gap.  As noted above, in order to assign a compensable rating, there must be a gap of one inch or more or limitation of extension by more than 30 degrees.  Such findings have not been shown by the evidence of record.  

The Veteran is competent to report symptoms he experiences, to include pain and loss of dexterity, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a compensable evaluation for the disability of the left middle finger.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for deformity of the left middle finger with flexion contracture.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's left middle finger disability are encompassed by the schedular criteria for the rating now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, there is no indication or allegation that the deformity of the left middle finger impacts on employability.  It was noted on the December 2014 VA examination that this disability had no impact on the Veteran's ability to work.  Thus, the matter of entitlement to a total rating based on individual unemployability due to the service-connected disability is not raised by the record.


ORDER

A compensable evaluation for deformity of the left middle finger with flexion contracture is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


